996 A.2d 482 (2010)
Joseph SALERA, Petitioner
v.
STATE FARM FIRE AND CASUALTY COMPANY, Respondent.
James Mee, Petitioner
v.
Safeco Insurance Company of America, Respondent.
Ihor and Diane Helo, Petitioners
v.
Encompass Insurance, Respondent.
Karol Dicicco, Petitioner
v.
Allstate Insurance Company, Respondent.
Richard Crowley, et al. Adam and Cheri Skelding, Petitioners
v.
The Travelers Property and Casualty Insurance Co., Respondent.
Nos. 197 EAL 2009, 198 EAL 2009, 199 EAL 2009, 200 EAL 2009, 201 EAL 2009
Supreme Court of Pennsylvania.
June 17, 2010.

ORDER
PER CURIAM.
AND NOW, this 17th day of June, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue is:
Whether the Superior Court, in affirming the denial of a request for class certification, improperly held that Petitioners did not satisfy the predominance of common questions requirement of Pa. R.C.P. 1702 and 1708(a)(1), as applied by this Court in Liss & Marion, P.C. v. Recordex Acquisition Corp., 603 Pa. 198, 983 A.2d 652 (2009).
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.